Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 12, 14, 20, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling (US 20130244211) in view of Hope (US 20120258433).
Regarding claim 1, Dowling discloses a system for monitoring the running technique of a user undertaking a physical activity (paragraph 0007, 0011, 0041), the system comprising: 
At least one sensor (paragraph 0048, 0073, 0092) for the detection of at least one parameter relating to the motion of the user (paragraph 0047, 0092) wherein at least one sensor detects at least one parameter relating to the movement of the pelvis of the user (paragraph 0047-0048, 0105-0106) (generally Fig 1, paragraph 0046), wherein the at least one sensor is located in the waistband region (paragraph 0105, e.g. pelvic region area).
a processing unit (paragraph 0049) configured to receive information about the at least one parameter from the at least one sensor (paragraph 0049-0052), to compare the or each parameter with at least one aspect of a biomechanical model of the physical activity (paragraph 0053), and to determine if a feedback response is required (paragraph 0054) (generally, paragraphs 0049-0054) in response to the or each parameter received being outside of a selected range (paragraph 0076 (discloses established ranges), 0078, 0083-0084, 0094) (wherein examiner notes feedback would be generated if a particular variable was not within an expected range/value…paragraph 0082), and 
a haptic actuator for providing the feedback response to the user (paragraph 0057), wherein the feedback response is provided to the user during the physical activity (paragraph 0014, 0057) (generally paragraphs 0055-0058);
wherein the at least one parameter comprises (i) the minimum forward velocity of the pelvis; (ii) the change in vertical position of the pelvis; (iii) the axial rotation of the pelvis; and (iv) the anterior angle of the pelvis (paragraph 0012, 0105-0106) (“accelerometers and gyroscopes placed on the pelvis (paragraph 0105))…the parameters quantifying the kinematic consist of the angles, angular velocities and angular accelerations of the pelvis” (paragraph 0106)). 
Dowling is silent regarding at least one garment worn by the user, the garment incorporating at least one sensor; a processing unit connected to the at least one garment; the haptic actuator being embedded in the at least one garment worn by the user. 
Hope teaches at least one garment worn by the user (102), the garment incorporating at least one sensor (104) (paragraph 0064, 0066, 0067); a processing unit (120) connected to the at least one garment (paragraph 0076); the haptic actuator being embedded in the at least one garment worn by the user (paragraph 0070). Therefore, it would have been obvious to modify Dowling’s sensor system which is placed directly onto the body e.g. worn on the body by Hope’s sensor system which is incorporated into an external wearable portable monitoring system (paragraph 0066, 0079 e.g. an intelligent article) for the purpose of properly securing the sensor’s to the body via a substrate such as a wristband and ensuring for consistent data gathering by removing the possibility of the sensor falling off of the skin due to inadequate attachment techniques.
Regarding claim 6, Dowling discloses system according to claim 1 wherein the comparison with the biomechanical model comprises analysis of one or more of the following (i) the velocity of the pelvis and ground contact time; (ii) the velocity of the pelvis and the change in vertical position of the pelvis; (iii) the velocity of the pelvis and the axial rotation of the pelvis; (iv) the velocity of the pelvis and change in velocity of the centre of mass of the user (paragraph 0012, 0105-0106).  
Regarding claim 7, Dowling discloses a system according to claim 1 wherein the comparison with the biomechanical model comprises analysis of one or more of the following (i) the velocity of the pelvis, ground contact time, and the axial rotation of the pelvis; (ii) the velocity of the pelvis, the axial rotation of the pelvis and the change in vertical position of the pelvis (paragraph 0012, 0105-0106).  
Regarding claim 8, Dowling discloses A system according to claim 1 wherein the sensor detects at least one parameter relating to the ground contact of the user, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) ground contact time; (ii) flight time; (iii) duty factor; (iv) touchdown to centre of mass distance; (v) take-off to centre of mass distance; (vi) ground contact distance (paragraph 0012, 0105-0106).  
Regarding claim 10, Dowling discloses A system according to claim 1 wherein the sensor detects at least one parameter relating to the stride pattern of the user, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) stride rate; (ii) stride length (paragraph 0047).  
Regarding claim 12, Dowling discloses A system according to claim 1 wherein the sensor detects at least one parameter relating to the centre of mass of the user, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) change in velocity of the centre of mass of the user; (ii) change in vertical position of the centre of mass of the user (paragraph 0049, 0052).  
Regarding claim 14, Dowling discloses A method for monitoring the running technique of an individual undertaking an physical activity (paragraph 0007, 0011, 0041), the method comprising the steps of: 
(i) measuring at least one parameter relating to the motion of the individual (paragraph 0047-0048, 0105-0106) with at least one sensor (paragraph 0048, 0073, 0092), wherein the at least one parameter relates to the movement of the pelvis of the individual (paragraph 0047-0048, 0105-0106) (generally Fig 1, paragraph 0046), wherein the at least one sensor is located in the waistband region of the garment (paragraph 0105).
(ii) comparing the or each parameter with at least one aspect of a biomechanical model of running to determine whether a feedback response is required in response to the or each parameter received being outside of a selected range (paragraph 0076, 0078, 0083-0084, 0094) (wherein examiner notes feedback would be generated if a particular variable was not within an expected range/value…paragraph 0082) with a processing unit (paragraphs 0049-0054); 
(iii) providing a feedback response to the individual during the physical activity with haptic feedback actuators (paragraph 0014, 0057) (generally paragraphs 0055-0058), wherein the at least one parameter comprises (i) the minimum forward velocity of the pelvis; (ii) the change in vertical position of the pelvis; (iii) the axial rotation of the pelvis; and (iv) the anterior angle of the pelvis (paragraph 0012, 0105-0106) (“accelerometers and gyroscopes placed on the pelvis (paragraph 0105))…the parameters quantifying the kinematic consist of the angles, angular velocities and angular accelerations of the pelvis” (paragraph 0106)).
Dowling is silent regarding at least one garment worn by the user, the garment incorporating at least one sensor; a processing unit connected to the at least one garment; the haptic actuator being embedded in the at least one garment worn by the user. Hope teaches at least one garment worn by the user (102), the garment incorporating at least one sensor (104) (paragraph 0064, 0066, 0067); a processing unit (120) connected to the at least one garment (paragraph 0076); the haptic actuator being embedded in the at least one garment worn by the user (paragraph 0070). Therefore, it would have been obvious to modify Dowling’s sensor system which is placed directly onto the body e.g. worn on the body by Hope’s sensor system which is incorporated into an external wearable portable monitoring system (paragraph 0066, 0079 e.g. an intelligent article) for the purpose of properly securing the sensor’s to the body via a substrate such as a wristband and ensuring for consistent data gathering by removing the possibility of the sensor falling off of the skin due to inadequate attachment techniques.
Regarding claim 20, Dowling discloses a method according to claim 14 wherein the method comprises the measurement of at least one parameter relating to the ground contact of the individual, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) ground -4-Serial No. 15/764,851Response to Office ActioncDated June 2, 2020ontact time; (ii) flight time; (iii) duty factor; (iv) touchdown to centre of mass distance; (v) take- off to centre of mass distance; (vi) ground contact distance (paragraph 0012, 0049, 0052, 0105-0106).  .  
Regarding claim 22, Dowling discloses a method according to claim 14 wherein the method comprises the measurement of at least one parameter relating to the stride pattern of the individual, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) stride rate; (ii) stride length (paragraph 0047).  
Regarding claim 24, Dowling discloses a method according to claim 14 wherein the method comprises the measurement of at least one parameter relating to the centre of mass of the individual, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) change in velocity of the centre of mass of the individual; (ii) change in vertical position of the centre of mass of the individual (paragraph 0049, 0052).  
Regarding claim 26, Dowling discloses a method according to claim 14 wherein the comparison with the biomechanical model comprises analysis of one or more of the following (i) the velocity of the pelvis and ground contact time; (ii) the velocity of the pelvis and the change in vertical position of the pelvis; (iii) the velocity of the pelvis and the axial rotation of the pelvis; (iv) the velocity of the pelvis and change in velocity of the centre of mass of the user; (v) the velocity of the pelvis, ground contact time, and the axial rotation of the pelvis; (vi) the velocity of the pelvis, the axial rotation of the pelvis and the change in vertical position of the pelvis (paragraph 0012, 0049, 0052, 0105-0106).

Response to Arguments
Applicant’s arguments, see ARGUMENTS, filed 5/12/2022 are not persuasive.  
In response to applicant’s amendments, the 112b rejections are withdrawn. 
In response to applicant’s arguments regarding Dowling not disclosing the at least one parameter comprises… the examiner disagrees. Firstly, only one parameter is required to be taught, and although Dowling does disclose determining angular velocities of the pelvic region as well as angular accelerations, Dowling specifically discloses determining the angles of the pelvis…wherein the at least one parameter comprises (i) the minimum forward velocity of the pelvis; (ii) the change in vertical position of the pelvis; (iii) the axial rotation of the pelvis; and (iv) the anterior angle of the pelvis (paragraph 0012, 0105-0106) (“accelerometers and gyroscopes placed on the pelvis (paragraph 0105)…the parameters quantifying the kinematics consist of the angles, angular velocities and angular accelerations of the pelvis…” (paragraph 0106)). 
Regarding the amendment, it appears that Dowling teaches feedback as cited in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791